Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00581-CR

                                      Justin LUNA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR9367
                        Honorable Joey Contreras, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 13, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice